TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00576-CV


Appellants, Stanley Shook and Patrick Jaehne// Cross-Appellants, Terry Walden and
Joy Walden

v.

Appellees, Terry Walden and Joy Walden// Cross-Appellees, Stanley Shook and
Patrick Jaehne




FROM THE DISTRICT COURT OF BASTROP COUNTY, 335TH JUDICIAL DISTRICT
NO. 26,747, HONORABLE H. R. TOWSLEE, JUDGE PRESIDING


O R D E R

PER CURIAM
		On December 10, 2009, Stanley Shook filed a motion for review of supersedeas
deposit amount challenging the district court's December 9, 2009 order increasing the cash amount
of his deposit suspending enforcement of the judgment against him from $94,936.25 to $257,014.50
and allowing him twenty days to comply.  See Tex. R. App. P. 24.4(a)(1).  Contemporaneously with
his motion for review of supersedeas deposit amount, Shook filed a motion for emergency stay
requesting (1) a temporary stay of all proceedings in the district court, including post-judgment
discovery and a scheduled hearing on Shook's net worth, and (2) a stay of execution of the judgment
until at least 20 days after the final judicial determination of the sufficiency of Shook's supersedeas
deposit amount.  See Tex. R. App. P. 24.4(c).  On December 11, 2009, the Waldens filed a response
to the motion for emergency stay.
		We grant Shook's motion for emergency stay and stay the district court's December 9
order and all proceedings in the district court, including the scheduled discovery and hearing on
Shook's net worth, pending further orders of this Court.  Shook's motion for review of supersedeas
deposit amount remains pending.
		The Waldens are requested to file a response to Shook's motion for review of
supersedeas deposit amount by Monday, December 28, 2009.  In this response, the Waldens may
also include additional argument and authorities regarding the emergency stay.
		It is ordered December 11, 2009.


Before Justices Puryear, Pemberton and Waldrop